Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 1 of 20 PageID: 36



                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

    MARY JO BARNES, individually and )
    on behalf of others similarly situated, )
                                            )
                Plaintiff,                  )
                                            )             Case No. 3:19-cv-05088-RK
    v.                                      )
                                            )
    AMAG PHARMACEUTICALS, Inc., )                         JURY TRIAL DEMANDED
                                            )
                Defendant.                  )

                          AMENDED1 CLASS ACTION COMPLAINT

                                         NATURE OF THE CASE

      This case arises from Defendant’s marketing, sale, and manufacturing of the drug

Makena, a hydroxyprogesterone caproate

                                                 PARTIES

      1. Plaintiff Mary Jo Barnes resides in Miller, Lawrence County, Missouri. During the

class period (as defined below), Plaintiff was prescribed, purchased, and injected with

Makena. Plaintiff paid out-of-pocket for Makena. The Makena shots cost over $1,000 each.

Ms. Barnes began taking Makena during her 16th week of pregnancy and delivered her

baby preterm at 24 weeks. The baby died shortly thereafter.




1Plaintiff submits this amendment solely to correct a typographical error in the caption. Plaintiff’s original
complaint omitted the word “Pharmaceuticals” from Defendant’s name in the case caption.
                                                      1
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 2 of 20 PageID: 37



   2. Defendant AMAG Pharmaceuticals, Inc. (“AMAG”) is a Delaware corporation

headquartered in Waltham, Massachusetts. AMAG is a publicly traded company.

(Nasdaq: AMAG). AMAG currently holds the exclusive rights to Makena.

   3. Hologic, Inc. is a Delaware corporation, headquartered in Marlborough,

Massachusetts. Hologic (NASDAQ: HOLX) is a multinational, publicly-traded

corporation. Hologic developed and originally held the exclusive rights to Makena.

Hologic sold the exclusive rights to Makena to KV Pharmaceutical shortly after Hologic

obtained FDA approval in early 2011.

   4. Lumara Health, Inc., f/k/a KV Pharmaceutical Co. (“Lumara”) was a Missouri

corporation, headquartered in St. Louis, Missouri. KV Pharmaceutical purchased the

rights to Makena from Hologic Inc. KV Pharmaceutical and subsequently Lumara

manufactured and sold Makena during the class period. AMAG acquired Lumara in

2014, including the exclusive rights to manufacture and sell Makena.

                                JURISDICTION AND VENUE

   5. Venue is proper in this District under 28 U.S.C. § 1391(b) because times relevant to

the Complaint: (a) AMAG transacted business, was found, or acted through subsidiaries

or agents present in this District; and (b) a substantial part of the events giving rise to

Plaintiff’s claims occurred in this District. Alternatively, venue lies under 28 U.S.C. §

1391(c) because AMAG is subject to the Court’s personal jurisdiction.




                                            2
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 3 of 20 PageID: 38



    6. This Court has subject matter jurisdiction under 28 U.S.C. 1332(d) because the case

is a class action, the class members are diverse from AMAG, and the amount in

controversy exceeds $5,000,000.

    7. This Court has personal jurisdiction over the AMAG because AMAG transacted

business in this District.

                                      FACTUAL ALLEGATIONS

I. History of Hydroxyprogesterone Caproate and Makena

    8. The hormonal medication hydroxyprogesterone caproate has been in the U.S.

marketplace since 1956. Overtime, the pharmaceutical companies have not added

anything new to this drug- failing to make the drug a viable product for mothers at risk

of premature births and failing to mitigate the potential adverse consequences of taking

hydroxyprogesterone caproate. The only real addition the Defendants have added is a

dramatic increase in the drug’s pricing.

    9. Shering AG developed hydroxyprogesterone caproate in 1953 and reported its

medical effects in 1954.2 The drug was first marketed in Japan in 1954 and 1955 before it

was introduced in the United States in 1956 under the brand name Delalutin to manage

abnormal bleeding in patients with uterine cancer.3



2Ralph I. Dorfman, Methods in Hormone Research, Academic Press (1966).
3Lippincott, New and Nonofficial Drugs, Council on Drugs (1964); see also Tom Morrow, MD, Resurrection of
Preterm    Labor    Drug      Evokes     Questions    of    Fairness,     Biotechnol.  Healthc.    2011,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3138388/.


                                                   3
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 4 of 20 PageID: 39



    10. In the 1960s, Delalutin began to be used to treat pregnant women who had

tumorous ovaries removed.4

    11. In the 1990s, Delalutin (and thus hydroxyprogesterone caproate) had become a

leading drug to treat an imminent threat during pregnancy after studies focused on its

potential to reduce preterm births.5

    12. Bristol Meyer Squibb, the manufacturer of Delalutin, voluntarily withdrew the

drug from the market in 1999.6

    13. Interest in hydroxyprogesterone caproate resurged after a taxpayer-funded study

appeared to find that the drug reduced the risk of preterm births in at-risk mothers.7 It

was only after this study was published that KV Pharmaceutical sought to acquire

hydroxyprogesterone caproate (via the drug Makena) and its exclusive marketing rights.8

    14. But, KV Pharmaceutical came under fire in 2009 when the Justice Department filed

lawsuits against KV Pharmaceutical and several of its executives for violating the Food,



4 Macintyre, Ovarian surgery with loss of corpus luteum in early pregnancy. Report of two cases brought to term
with         progestin       (Delautin)      therapy,      Can.       Med.        Assoc.        J.      (1961),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1848126/pdf/canmedaj00899-0006.pdf
5 Keirse, Progestogen administration in pregnancy may prevent preterm delivery, Obstet. Gynaecol. (Feb.

1990); see also Morrow, Resurrection of Preterm Labor Drug Evokes Questions of Fairness.
6 Determination that Delalutin Injection, 125 mg/ mL and 25 mg/ mL, Was Not Withdrawn From Sale for Reasons

of Safety or Effectiveness, FDA (June 25, 2010), https://www.federalregister.gov/documents/2010/06/25/2010-
15416/determination-that-delalutin-hydroxyprogesterone-caproate-injection-125-milligramsmilliliter-and-
250
7 Meis PJ, Klebanoff M, Thom E, Dombrowski MP, Sibai B, Moawad AH, et al, Prevention of Recurrent

Preterm Delivery By 17 Alpha-Hydroxyprogesterone Caproate, New England Journal of Medicine (June 2013),
348(24):2379-2385, https://www.nejm.org/doi/full/10.1056/NEJMoa035140.
8 Food and Drug Administration, Accelerated Approval Letter for New Drug Application 21945 (Feb. 3,

2011), https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2011/021945s000ltr.pdf.


                                                      4
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 5 of 20 PageID: 40



Drug and Cosmetic Act by manufacturing and selling oversized morphine tablets that

contained more morphine than the label stated.9

     15. In March 2011, KV Pharmaceutical CEO Mark Hermelin pled guilty to

misbranding and received thirty days in jail, along with a fine of $1,000,000 and a

forfeiture of $900,000.10 However, Hermelin fled to Israel once a federal investigation was

opened into the company’s practices. The charging U.S. attorney stated that felony

charges would have been brought against Hermelin but for the fact that Israel may not

have extradited Hermelin unless the charges were reduced.11

     16. After the debacle, KV Pharmaceutical was forced to file for chapter 11 bankruptcy

and re-emerged under the name Lumara Health in 2013.12

     17. Lumara Health continued to manufacture, market, and sell Makena.

     18. In 2014, AMAG Pharmaceuticals bought Lumara for $675 million and an

additional $350 million contingent on sales milestones.13 The flagship product in the

acquisition was Makena.

     19. AMAG reported that its 2018 revenue for operations was approximately $474



9 Id.
10 Former Drug Company Executive Pleads Guilty in Oversized Drug Tablets Case, U.S. Department of
Justice (March 10, 2011), https://www.justice.gov/opa/pr/former-drug-company-executive-pleads-guilty-
oversized-drug-tablets-case.
11 Id.

12 Angela Mueller, Former KV Pharmaceutical to be Acquired, St. Louis Business Journal (2014),

https://www.bizjournals.com/stlouis/blog/health-care/2014/09/former-kv-pharmaceutical-to-be-
acquired.html.
13 Grogan, AMAG $1 Billion Deal to Buy Preterm Birth Drug Makena.




                                                 5
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 6 of 20 PageID: 41



million, with Makena contributing the lion’s share of AMAG’s annual revenue at $323

million.14

II. Makena Receives FDA Fast-Track Approval

     20. FDA fast-track approval was created to expedite the development and review of

drugs that treat serious conditions and fill an unmet medical need.15

     21. The “New Drug Application” or NDA seeking accelerated approval for Makena

was approved by the FDA on February 3, 2011.16

     22. However, the data used to support Makena’s fast-track application and

subsequent approval was insufficient to make a proper determination of the risks of

Makena.17

     23. The FDA relied heavily on a single clinical trial published in 2003 by the National

Institute of Child Health and Human Development (“NICHD”).18 However, the

government’s Statistical Review and Evaluation found that reliance on the 2003 NICHD



14 AMAG Reports Fourth Quarter and Full Year 2018 Financial Results and Provides Company Update,
AMAG Pharmaceuticals (Feb. 7, 2019), https://www.amagpharma.com/news/amag-reports-fourth-
quarter-and-full-year-2018-financial-results-and-provides-company-update/.
15    Fast Track, Food & Drug Administration (current as of January 4, 2018),
https://www.fda.gov/patients/fast-track-breakthrough-therapy-accelerated-approval-priority-review/fast-
track.
16 Food and Drug Administration, Accelerated Approval Letter for New Drug Application 21945 (Feb. 3,

2011), https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2011/021945s000ltr.pdf.
17 Jim Doyle, FDA’s Fast-Track Approval of Makena Could Backfire on KC, St. Louis Post-Dispatch (March 13,

2011),       https://www.stltoday.com/business/local/fda-s-fast-track-approval-of-makena-could-backfire-
on/article_e4472916-0646-539d-b04a-520756765418.html.
18 Meis PJ, Klebanoff M, Thom E, et al., Prevention of Recurrent Preterm Delivery By 17 Alpha-

Hydroxyprogesterone      Caprote,    N      Eng     J    Med.       (June     2013),     348(24):2379-2385,
https://www.nejm.org/doi/full/10.1056/NEJMoa035140.


                                                    6
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 7 of 20 PageID: 42



study only was insufficient to establish the efficacy of the drug in preventing preterm

births.19

     24. The analysis of the NICHD trial found that: 1) the study failed to identify the

optimal time to start taking Makena; 2) one study center accounted for nearly half of the

subjects, calling into question the effectiveness of the study’s randomizations; and 3)

women treated with Makena experienced fetal and neonatal deaths earlier than women

who were taking the placebo.20

     25. The statistical review concluded that Makena’s medical benefits in reducing

preterm births were “not convincing when considering that only one study was

submitted to support the claim of effectiveness” for hydroxyprogesterone caproate.21

     26. Despite the FDA’s own statisticians’ misgivings about the effectiveness of Makena,

the FDA approved it on a fast-track basis, allowing the drug to hit the U.S. market shortly

thereafter.22

     27. The fast-track approval was conditioned on a follow-up, long-term clinical trial to

confirm the effectiveness of hydroxyprogesterone caproate in preventing preterm

births.23




19 Statistical Review and Evaluation: Clinical Studies (21-945 Makena), Food and Drug Administration (July
13, 2010), https://www.accessdata.fda.gov/drugsatfda_docs/nda/2011/021945Orig1s000StatR.pdf.
20 Id. at 6.

21 Id. at 39.

22 Food and Drug Administration, Accelerated Approval Letter for New Drug Application 21945 (Feb. 3,

2011), https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2011/021945s000ltr.pdf.
23 Id.


                                                    7
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 8 of 20 PageID: 43



     28. On March 8, 2019, AMAG announced the results of that FDA-mandated follow-

up trial, known as the PROLONG (Progestin’s Role in Optimizing Neonatal Gestation)

study (“PROLONG Study”).

     29. According to AMAG, the PROLONG Study’s results showed no “statistically

significant difference between the treatment [Makena] and placebo arms for the co-

primary endpoints.”24

     30. The results also showed there was no significant difference between subjects using

Makena and subjects using placebos on the rate or neonatal mortality or morbidity.25

     31. In other words, the PROLONG Study showed that Makena, which is exorbitantly-

priced and is painful to take, is no more effective than a placebo.

     32. On October 29, 2019, and based on the results of the PROLONG Study, the FDA

Bone, Reproductive and Urologic Drugs Advisory Committee recommended that

Makena be withdrawn from the market.26

     33. On information and belief, AMAG knew far earlier than finalization of the



24 Amag Pharmaceuticals Announces Topline Results from the Prolong Trial Evaluating Makena, AMAG
Pharamceuticals (March 8, 2019), https://www.amagpharma.com/news/amag-pharmaceuticals-
announces-topline-results-from-the-prolong-trial-evaluating-makena-hydroxyprogesterone-caproate-
injection.
25 Id.

26 Sumanthi Reddy, FDA Committee Recommends Withdrawing Treatment to Prevent Preterm Births From

Market, The Wall Street Journal; (October 29, 2019), https://www.wsj.com/articles/fda-committee-
recommends-withdrawing-treatment-to-prevent-preterm-births-from-market-11572387799.; see also Ned
Pagliarulo, FDA Panel Backs Withdrawal of AMAG Drug to Prevent Preterm Birth, BiopharamaDive (October
30, 2019), https://www.biopharmadive.com/news/amag-makena-fda-advisory-panel-vote-withdrawal-
preterm-birth/566159/.


                                                 8
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 9 of 20 PageID: 44



PROLONG Study that Makena was ineffective.

     34. The PROLONG Study included approximately 1,700 pregnant women and was

examined the efficacy of Makena versus a placebo in preventing preterm births in women

who had a history of spontaneous preterm births.27 The study was a randomized, double-

blinded, placebo-controlled clinical trial.28

     35. According to AMAG, 11% of the women in the study who took Makena delivered

their babies at 35 weeks or earlier; whereas 11.5% of women who took the placebo

delivered their babies at or before 35 weeks.29

     36. There was no statistically significant difference concerning miscarriages and

stillbirths (adverse events) between Makena and the placebo treatment.30

     37. From AMAG’s own statements, the PROLONG Study demonstrated Makena was

essentially as effective as a placebo.

     38. Currently, the FDA has not yet removed Makena from the U.S. market.

III. Makena Is Marketed to Women as a Drug to Prevent Preterm Births

     39. Makena was and is marketed as an effective hormonal medication that reduces the

risks for pregnant mothers of giving birth before term.31


27 AMAG Pharmaceuticals Announces Topline Results from the Prolong Trial Evaluating Makena, AMAG
Pharmaceuticals (March 8, 2019).
28 Id.

29 Id.

30 Id.

31   Reducing Risk with Makena Auto-Injector, Makena (hydroxyprogesterone caproate injection),
https://makena.com/reducing-preterm-birth-risk-with-makena/.


                                                9
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 10 of 20 PageID: 45



     40. Makena’s website explicitly states, “Makena helps you get closer to term” and

“Makena … is a hormone medicine (progestin) prescribed to lower the risk of having

another preterm baby in women who are pregnant with one baby, and who’ve

unexpectedly delivered one baby too early (before 37 weeks) in the past.”32

     41. AMAG claims that “Makena gives moms an extra layer of support.”33

     42. AMAG’s marketing further targets mothers with testimonials of how effective its

product was for other moms. According to AMAG, one mother stated that “receiving the

weekly injections of Makena is giving me the peace of mind knowing that I’m doing

everything I can to help prolong this pregnancy.”34 Another mother wrote for AMAG,

“looking back, Makena gave me hope that I had a better chance of delivering Olivia full

term.”35

     43. Makena’s patient education brochure’s cover furthers AMAG’s message that

Makena is an effective drug for mothers who had a previous preterm birth and are at risk

for another preterm delivery. The front of the brochure reads “HELP GIVE YOUR BABY

MORE TIME TO DEVLEOP.”36 The brochure also tells mothers that “Makena … helps




32 Id.
33 Id.
34 Id.

35 Id.

36 Makena Patient Education Brochure (English), Makena (hydroxyprogesterone caproate injection),

https://makena.com/wp-content/themes/MakenaDTP/file/Makena_Auto-
Injector_Patient_Education_Brochure_-_English.pdf.


                                              10
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 11 of 20 PageID: 46



give bab[ies] more time to develop.”37 The pamphlet ends by reminding mothers that

“Every week counts when you’re pregnant.”38

IV. Makena Is Exorbitantly Priced

     44. In 2008, Hologic, Inc., who owned the rights to Makena, and KV Pharmaceutical

entered into an agreement giving KV Pharmaceutical worldwide rights manufacture,

market, and sell Makena.39

     45. KV Pharmaceutical abused its rights under the Orphan Drug Act,40 a law passed

to attract pharmaceutical companies to researching and developing drugs designed to

treat rare but serious conditions like ALS, Tourette syndrome, muscular dystrophy, etc.41

     46. The Orphan Drug Act allows drug companies, like KV pharmaceutical, exclusive

marketing rights for a drug that treats a rare disease or condition for up to seven years.42

Makena was designated as an “orphan drug” under the act in 2007, thereby granting KV

Pharmaceutical the ability to sell Makena at expensive prices.43

     47. Makena hit the market with a breathtaking sticker price: $1,500 per injection, up



37 Id.
38 Id.
39 Lisa Brown, KV Pharmaceutical, hologic Settle Makena Dispute, St. Louis Post-Dispatch (Dec. 13, 2012),

https://www.stltoday.com/business/local/kv-pharmaceutical-hologic-settle-makena-
dispute/article_79fd8d56-bd16-51fe-9225-a6ac33d8ba8a.html.
40 21 U.S.C.A. § 360cc (Orphan Drug Act).

41 Richard Knox, Premeire Prevention Drug Costs 53 Times More Than Generic, But Researches Find it’s No Better,

WBUR 90.9 (October 3, 2017), https://www.wbur.org/commonhealth/2017/10/03/preterm-birth-prevention-
drug-costs.
42 21 U.S.C.A. § 360cc (Orphan Drug Act).

43 Richard Knox, Premeire Prevention Drug Costs 53 Times More Than Generic, But Researches Find it’s No Better.




                                                      11
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 12 of 20 PageID: 47



from the generic $10-$20 price.44

     48. Women who were taking the generic drug were understandably shocked: “I’m

ready to have a heart attack,” Janice Watkins, a Pittsburgh resident who had been taking

the generic drug known as 17P, said in 2011 after she learned of the price increase from

her doctor’s office.45 “I’m nervous now because I have to go home and call my insurance

company to see if they’ll cover me.”46

     49. As reported at the time, KV Pharmaceutical was only the manufacturer and did

nothing to discover Makena or research the drug.47

     50. Eventually, KV Pharmaceutical reduced the price to $690 per Makena injection.48

     51. Due to public outrage over KV Pharmaceutical’s expected price hike, the FDA

allowed compounding pharmacies to make the drug in their pharmacies in order to allow

a more affordable option for mothers.49

     52. Although compounding pharmacies may offer hydroxyprogesterone caproate at

a lower price than AMAG, these specialized pharmacies do not offer a viable alternative



44   David Whelan, Forbes, “Is KV Pharmaceutical A Flat-Out Evil Company?” available at
https://www.forbes.com/sites/davidwhelan/2011/03/11/is-kv-pharmaceutical-a-flat-out-evil-
company/#11da813831b5
45https://www.post-gazette.com/news/health/2011/03/11/Pregnancy-drug-s-sharp-price-hike-called-

greed/stories/201103110343.
46 Id.

47 David Whelan, Forbes, “Is KV Pharmaceutical A Flat-Out Evil Company?”

48 Id; see also Senator Sherrod Brown Statement on Makena Repricing.

49 Alexander Gaffney, FDA Maintains Compounding Exemption for KV Pharmaceutical’s Makena, Regulatory

Focus (June 18, 2012), https://www.raps.org/regulatory-focus/news-articles/2012/6/fda-maintains-
compounding-exemption-for-kv-pharmaceuticals-makena.


                                                12
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 13 of 20 PageID: 48



for at-risk pregnant women.

     53. Compounding pharmacies are less regulated and there is a greater potential for

error when creating compounded formulations of drugs in these pharmacies.50

     54. For example, the FDA has cited a compounding pharmacy for making tainted

batches of hydroxyprogesterone caproate due to unsanitary conditions.51

     55. Further, doctors and pharmacy directors often fear the repercussions of

prescribing a compounded hydroxyprogesterone caproate over an FDA-approved

product, because any unforeseen side effect due to the compounded drug could result in

liability for the medical professional or pharmacist.52

     56. Since AMAG acquired KV Pharmaceutical in 2014, AMAG has continued price-

gouging its customers. As one woman recently reported: “Insanely expensive - did not

find this out until half way through my amount of injections that they were charging my

insurance $1500 per shot! Insurance “covered” half leaving me with $750ish a shot. No

one told me they would be this expensive. Hopefully I can save someone the surprise. I

get them in the hip alternating sides each time. Some days it hurts others it doesn’t I think

it really depends on who is administering.”53



50  Yesha Patel, PharmD, Makena or Compounded 17P?, Pharmacy and Therapeutics (Sept. 2012),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3462605/.
51 Eric Palmer, FDA Cites Compounder for Making Tainted Version of KV’s Makena, FiercePharma (March 14,

2014), https://www.fiercepharma.com/regulatory/fda-cites-compounder-for-making-tainted-version-of-
kv-s-makena.
52 Id.

53 Comment posted Sept. 18, 2019, https://www.drugs.com/comments/hydroxyprogesterone/makena.html

(accessed Oct. 30, 2019).
                                                  13
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 14 of 20 PageID: 49



                              CLASS ACTION ALLEGATIONS

   57. Plaintiff brings this class action under RSMo § 407.025.l and Fed. R. Civ. P. 23 (the

“Class”):

       All purchasers for personal, family, or household purposes of Makena in
       the State of Missouri from January 1, 2011 to the present (the “Class
       Period”).

Excluded from the Class are Defendant, its parents, subsidiaries and affiliates, its

directors and officers and members of their immediate families; also excluded are any

federal, state, or local governmental entities, any judicial officers presiding over this

action and the members of their immediate family and judicial staff, and any juror

assigned to this action.

   58. Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, Class members number at least in the

hundreds, if not thousands. The precise number of Class members and their identities are

unknown to Plaintiff at this time but will be determined through discovery. Class

members may be notified of the pendency of this action by publication and/or mailing

through Defendant’s sales records.

   59. Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

       a. whether Defendant was unjustly enriched by its conduct;


                                             14
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 15 of 20 PageID: 50



       b. whether Defendant advertised or marketed Makena in a way that was false or
       misleading;

       c. whether Makena failed to conform to the representations, which were
       published, disseminated, and advertised by Defendant to Plaintiff and Class;

       d. whether Defendant concealed from Plaintiff and the Class that Makena did not
       conform to its stated representations;

       e. whether, by the misconduct set forth in this Complaint, Defendant has engaged
       in unfair, fraudulent, or unlawful business practices with respect to the
       advertising, marketing, and sales of Makena;

   f. whether Defendant violated the Missouri Merchandising Practices Act; and

   g. whether, as a result of Defendant’s misconduct as alleged herein, Plaintiff and
      Class members are entitled to restitution, injunctive, and/or monetary relief and,
      if so, the amount and nature of such relief.

   60. Plaintiff’s claims are typical of the claims of the Class members as all Class

members are similarly affected by Defendant’s wrongful conduct. Plaintiff has no

interests antagonistic to the interests of the other Class members. Plaintiff and all Class

members have sustained economic injury arising out of Defendant’s violations of law as

alleged herein.

   61. Plaintiff is an adequate representative of the Class because her interests do not

conflict with the interests of the Class members they seek to represent. Plaintiff has

retained counsel competent and experienced in prosecuting class actions. The interests of

Class members will be fairly and adequately protected by Plaintiff and her counsel.

   62. The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Plaintiff and Class members. Each Class member may lack


                                            15
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 16 of 20 PageID: 51



the resources to undergo the burden and expense of individual prosecution of the

complex and extensive litigation necessary to establish Defendant’s liability.

Individualized litigation increases the delay and expense to all parties and multiplies the

burden on the judicial system presented by the complex legal and factual issues of this

case. Individualized litigation also presents a potential for inconsistent or contradictory

judgments. In contrast, the class action device presents far fewer management difficulties

and provides the benefits of single adjudication, economy of scale, and comprehensive

supervision by a single court on the issue of Defendant’s liability. Class treatment of the

liability issues will ensure that all claims and claimants are before this Court for consistent

adjudication of the liability issues.

                                       COUNT I
                (Violation of the Missouri Merchandising Practices Act)

   63. Plaintiff re-alleges the allegations contained in the above paragraphs as if fully set

forth herein.

   64. Plaintiff brings this claim on behalf of themselves and the Class under the Missouri

Merchandising Practices Act, codified at RSMo §§ 407.010 et seq.

   65. In connection with the sale and advertisement of Makena, Defendant

misrepresented Makena’s effectiveness at preventing preterm births.

   66. Defendant’s statements that Makena was effective in reducing preterm births

constitute “deception, fraud … false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact,” in violation of the Missouri
                                              16
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 17 of 20 PageID: 52



Merchandising Practices Act.

   67. These falsities include but are not limited to AMAG’s statements:

              a.   “Makena helps you get closer to term.”

              b. “Makena … is a hormone medicine (progestin) prescribed to lower the risk
                 of having another preterm baby in women who are pregnant with one baby,
                 and who’ve unexpectedly delivered one baby too early (before 37 weeks)
                 in the past.”

              c.   “Makena gives moms an extra layer of support.”

              d. “receiving the weekly injections of Makena is giving me the peace of mind
                 knowing that I’m doing everything I can to help prolong this pregnancy.”

              e. “looking back, Makena gave me hope that I had a better chance of
                 delivering Olivia full term.”

              f.   “Makena … helps give bab[ies] more time to develop.”

Each of these statements was false and deceptive.

   68. Plaintiff and all Class members suffered an ascertainable loss caused by

Defendant’s misrepresentations because Plaintiff and Class members paid a premium

price for Makena when the product was worth zero or close to zero based on its actual

attributes.

                                          COUNT II
                                     (Unjust Enrichment)

   69. Plaintiff re-alleges the allegations contained in the above paragraphs as if fully set

forth herein.

   70. Plaintiff and the Class members conferred a benefit on Defendant by purchasing

Makena from Defendant.

                                               17
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 18 of 20 PageID: 53



   71. Defendant has benefited at Plaintiff’s and the Class members’ expense by the sale

of the product by collecting the price of the falsely represented product, which consumers

paid because of Defendant’s deceptive and misleading advertising and representations

and/or omissions.

   72. Defendant’s retention of the revenues from Plaintiff and Class members’

purchases of Makena, under these circumstances, is unjust and inequitable because

consumers were misled by Defendant to believe that they were receiving a product

effective at preventing preterm births when it was not.

   73. Plaintiff and Class members were injured because they purchased a product, they

otherwise would not have purchased, due to Defendant’s falsities, misrepresentations

and/or omissions.

   74. Because Defendant’s retention of the non-gratuitous benefit conferred on it by

Plaintiff and the Class members is unjust and inequitable, Defendant must pay restitution

to Plaintiff and the Class members, as ordered by the Court.

                                   PRAYER FOR RELIEF

   Plaintiff, on behalf of herself and Class members, request relief as follows:

      A. That the Court determine that this action may be maintained as a class action

under RSMo § 407.025.l and Rule 23(a) & (b) of the Federal Rules of Civil Procedure, that

Plaintiff be named Class Representative of the Class, that the undersigned be named as

Lead Class Counsel, and direct that notice of this action be given to Class members;


                                            18
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 19 of 20 PageID: 54



       B. That the Court enter an order declaring that Defendant’s actions, as set forth in

this Complaint, violate the state laws set forth above;

       C. That the Court award Plaintiff and Class members damages, treble damages,

punitive damages, and/or restitution in an amount to be determined at trial;

       D. That the Court issue appropriate injunctive and other equitable relief against

Defendant;

       E. That the Court award Plaintiff pre- and post-judgment interest;

       F. That the Court award Plaintiff her costs of suit, including reasonable attorneys’

fees and expenses, including costs of consulting and testifying experts; and

       G. That the Court award any and all such other relief as the Court may deem just

and proper.

                                      JURY DEMAND

   Plaintiff hereby demands a trial by jury on all claims so triable.




                                            19
Case 2:20-cv-01771-JMV-SCM Document 3 Filed 11/20/19 Page 20 of 20 PageID: 55



 Dated: November 20, 2019             Respectfully submitted,

                                      PAUL LLP
                                      By: /s/ Ashlea G. Schwarz
                                      Richard M. Paul III (MO #44233)
                                      Ashlea G. Schwarz (MO #60102)
                                      Sean Cooper (MO #65847)
                                      601 Walnut Street, Suite 300
                                      Kansas City, Missouri 64106
                                      Telephone: (816) 984-8100
                                      Rick@PaulLLP.com
                                      Ashlea@PaulLLP.com
                                      Sean@PaulLLP.com

                            ATTORNEYS FOR PLAINTIFF




                                      20
